United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3594
                         ___________________________

                             United States of America

                                        Plaintiff - Appellee

                                          v.

                                 Delandus McGhee

                                      Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 27, 2019
                            Filed: December 10, 2019
                                   [Published]
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and ERICKSON, Circuit Judges.
                             ____________

PER CURIAM.

       Delandus McGhee entered a conditional plea of guilty to a charge of being a
felon in possession of a firearm after the district court1 denied a motion to suppress
      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
a handgun found during a search of McGhee’s automobile. Because the search was
supported by probable cause, we affirm.

I. Background2

       During the early morning hours of June 11, 2017, Officer Brandon Bennett of
the North Little Rock Police Department responded to a traffic accident involving
Delandus McGhee. McGhee told Officer Bennett that he was in a hurry to pick up
and take his daughter to the hospital. Officer Bennett expedited his processing of the
accident, citing McGhee for unsafe driving and releasing him on a traffic summons.
Twenty-five minutes later, Officer Bennett observed McGhee driving in the same
vicinity. Suspicious, Officer Bennett ran a background check on McGhee and
discovered an outstanding arrest warrant and a suspended driver’s license.

      Officer Bennett decided to execute the warrant, and eventually found McGhee
asleep in his parked car. Officer Bennett woke McGhee and ordered him out of the
vehicle. As he exited, with Officer Bennett securing his left arm, McGhee reached
down toward the car’s floormat. Officer Bennett told him not reach for anything,
grabbed McGhee’s right arm, and handcuffed him. McGhee informed Officer
Bennett he was attempting to retrieve his shoe. Having secured McGhee, Officer
Bennett went to retrieve the shoe and noticed the floormat had an extremely raised
center. Officer Bennett brought the shoe to McGhee, returned to the car, and lifted


      2
         We take the following facts from the district court’s decision—the same
source the parties use in their appellate briefs—supplemented by those asserted by
McGhee in his district-court filings and repeated in his briefing here. Because the
parties agree to the material facts, the district court did not abuse its discretion in
deciding this case without a hearing. See United States v. Stevenson, 727 F.3d 826,
830 (8th Cir. 2013) (“A district court must hold an evidentiary hearing only when the
moving papers are sufficiently definite, specific, and detailed to establish a contested
issue of fact.”).

                                          -2-
the floormat to find the firearm for which McGhee pled guilty and was sentenced to
seventy-seven months’ imprisonment.

      McGhee brought a motion to suppress claiming the search was warrantless and
unsupported by probable cause. The district court denied the motion to suppress
without a hearing, holding that the search fit within the automobile exception to the
warrant requirement. McGhee conditionally pled guilty reserving the right to appeal
the denial of his motion.

II. Discussion

       When a motion to suppress is appealed, we review the district court’s legal
conclusions de novo and its factual findings for clear error. United States v.
Shackleford, 830 F.3d 751, 752 (8th Cir. 2016). We will affirm an order denying
suppression unless it lacks substantial evidence in the record, is based on an error of
law, or when viewed in the light of the entire record we are left with a firm and
definite conviction that a mistake has been made. United States v. Farnell, 701 F.3d
256, 260–61 (8th Cir. 2012).

       A search generally requires a warrant to pass muster under the Fourth
Amendment. E.g., Riley v. California, 573 U.S. 373, 381–82 (2014). Warrantless
searches, however, can satisfy our Constitution if they fit within an exception to the
warrant requirement. Id. at 382. The automobile exception is one of these, allowing
an officer to legally search a vehicle if he has probable cause. Shackleford, 830 F.3d
at 753; see also United States v. Grooms, 602 F.3d 939, 942–43 (8th Cir. 2010) (“The
Supreme Court justified the departure from the traditional warrant requirement
because of the lower expectation of privacy in vehicles and also their unique
mobility.”).




                                         -3-
       Probable cause is present “where there is a fair probability that contraband or
evidence of a crime will be found in a particular place.” Shackleford, 830 F.3d at 753
(cleaned up). In other words, “[a] police officer has probable cause to conduct a
search when the facts available to him would warrant a person of reasonable caution
in the belief that contraband or evidence of a crime is present.” United States v.
Murillo–Salgado, 854 F.3d 407, 418 (8th Cir. 2017) (cleaned up). Probable cause
does not “require evidence sufficient to support a conviction, nor even evidence
demonstrating that it is more likely than not that the suspect committed a crime.”
United States v. Donnelly, 475 F.3d 946, 954 (8th Cir. 2007) (cleaned up).

       Officer Bennett had probable cause here for the reasons cited by the district
court: McGhee’s duplicity at the traffic stop a few hours before his arrest and his
sudden reach toward the floormat as Officer Bennett was escorting him from the
vehicle both tend to support a finding of probable cause. See United States v. Jones,
535 F.3d 886, 891 (8th Cir. 2008) (“Evasive behavior, while not alone dispositive,
is another fact supporting probable cause.”); United States v. Ameling, 328 F.3d 443,
449 (8th Cir. 2003) (noting that, among other things, “apparently false statements and
inconsistent stories were sufficient to give the officers probable cause that the
defendants were involved in criminal conduct”).

       Adding to Officer Bennett’s reasonable suspicion of illegal activity is the
conspicuously raised floormat. Myriad cases have been reported where police found
contraband underneath a vehicle’s floormat. See, e.g., Begley v. United States, No.
17–5039, 2017 WL 6945554, at *1 (6th Cir. Aug. 25, 2017) (methamphetamine);
United States v. Vinton, 594 F.3d 14, 21–22 (D.C. Cir. 2010) (butterfly knife); United
States v. Rivera, 152 F. Supp. 2d 61, 64 (D. Mass. 2001) (pistol). With this, we are
persuaded that the totality of the relevant circumstances here establish probable cause
for Officer Bennett’s search. See United States v. Hager, 710 F.3d 830, 836 (8th Cir.
2013) (“Courts should apply a common sense approach and, considering all relevant
circumstances, determine whether probable cause exists.” (cleaned up)).

                                         -4-
III. Conclusion

     We affirm the district court’s denial of McGhee’s motion to suppress.
                     ______________________________




                                      -5-